Citation Nr: 0811724	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1986 to September 1996.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from September 
2005 and June 2006 rating decisions by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 2008, a videoconference was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  At the hearing the veteran 
submitted additional evidence with a waiver of RO 
consideration.


FINDING OF FACT

Competent evidence reasonably establishes that the veteran 
has a migraine headache disorder that had its onset during 
her active service.


CONCLUSION OF LAW

Service connection for migraine headaches is warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter. 


        II. Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b). 

Service medical records dated in August 1986, February 1987, 
November 1987, January 1988 (occipital neuralgia), November 
1989, August 1995 and April 1996 note the veteran had 
headaches.

In a March 2003 postservice record the veteran reported 
headaches "off and on" for years.  Migraine headaches were 
noted.

In an October 2005 letter, S. K. M., a private treating 
physician stated in part (after reviewing the veteran's 
service medical records) that the veteran's headaches were 
clearly migrainous in nature.  She noted that the migraine 
headaches began in 1986, and that the fact that they had 
responded well to the Sumatriptan class of medications 
further confirms that the current headaches are migraine 
headaches.

In a January 2008 statement, Dr. J. A. M., (the veteran's 
treating VA physician) indicated that he had extensively 
reviewed the veteran's medical history, and opined, in 
essence, that the veteran's migraine headaches became 
manifest during service.  He noted that occipital neuralgia 
often mimics migraines.  It is not shown that a migraine 
headache disorder pre-existed service.  

The pertinent evidence summarized above shows that the 
veteran has a medical diagnosis of migraine headache, and 
that such disability had its onset during her active service.  
The criteria for establishing service connection are met, and 
service connection for migraine headache is warranted.  


ORDER

Service connection for migraine headaches is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


